Citation Nr: 1530800	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO. 14-18 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


1. Whether new and material evidence was received to reopen a claim for entitlement to service connection for a bilateral eye condition with decreased vision, to include as due to radiation exposure (bilateral eye condition).

2. Entitlement to service connection for gout (unspecified location). 


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Esq.


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1985 to September 1985, from December 1995 to April 1996, and from December 1997 to March 1998. He also had additional periods of inactive duty with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a VA Regional Office (RO) that denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for a bilateral eye condition, and a May 2013 rating decision that denied service connection for gout. Service connection for the bilateral eye condition was initially denied in a December 2004 rating decision and the denial was continued in the November 2010 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In a May 20, 2014, letter, the Veteran's representative requested a video conference hearing before a member of the Board. Subsequently, in June 2014, the RO appears to have received a request for a travel board hearing. 

Pursuant to 38 C.F.R. § 3.103(c)(2014), upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim. As the RO schedules hearings, a remand of this matter to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a video conference hearing or a travel board hearing, whichever is able to be scheduled sooner.  The RO should notify the appellant and his representative of the date and time of the hearing. After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

